
	
		II
		110th CONGRESS
		1st Session
		S. 1930
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Wyden (for himself,
			 Mr. Alexander, Mr. Kerry, Ms.
			 Snowe, Mr. Feingold,
			 Mr. Biden, Mr.
			 Dodd, and Mr. Obama)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to prevent
		  illegal logging practices, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combat Illegal Logging Act of
			 2007.
		2.Prevention of
			 illegal logging practicesThe
			 Lacey Act Amendments of 1981 are amended—
			(1)in section 2 (16
			 U.S.C. 3371)—
				(A)by striking
			 subsection (f) and inserting the following:
					
						(f)Plant
							(1)In
				generalThe term plant means any wild member of the
				plant kingdom, including roots, seeds, parts, and products thereof.
							(2)ExclusionsThe
				term plant excludes any common food crop or cultivar that is a
				species not listed—
								(A)in the Convention
				on International Trade in Endangered Species of Wild Fauna and Flora, done at
				Washington on March 3, 1973 (27 UST 1087; TIAS 8249); or
								(B)as an endangered
				or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531
				et
				seq.).
								;
				(B)in subsection
			 (h), by inserting also after plants the term;
			 and
				(C)by striking
			 subsection (j) and inserting the following:
					
						(j)TakeThe
				term take means—
							(1)to capture, kill,
				or collect; and
							(2)with respect to a
				plant, also to harvest, cut, log, or
				remove.
							;
				(2)in section 3 (16
			 U.S.C. 3372)—
				(A)in subsection
			 (a)—
					(i)in
			 paragraph (2), by striking subparagraph (B) and inserting the following:
						
							(B)any plant—
								(i)taken,
				transported, possessed, or sold in violation of any foreign law or any law or
				regulation of any State that protects plants or that regulates—
									(I)the theft of
				plants;
									(II)the taking of
				plants from a park, forest reserve, or other officially protected area;
									(III)the taking of
				plants from an officially designated area; or
									(IV)the taking of
				plants without, or contrary to, required authorization;
									(ii)taken,
				transported, or exported without the payment of appropriate royalties, taxes,
				or stumpage fees required by any foreign law or by any law or regulation of any
				State; or
								(iii)exported or
				transshipped in violation of any limitation under any foreign law or by any law
				or regulation of any State; or
								;
				and
					(ii)in
			 paragraph (3), by striking subparagraph (B) and inserting the following:
						
							(B)to possess any
				plant—
								(i)taken,
				transported, possessed, or sold in violation of any foreign law or any law or
				regulation of any State that protects plants or that regulates—
									(I)the theft of
				plants;
									(II)the taking of
				plants from a park, forest reserve, or other officially protected area;
									(III)the taking of
				plants from an officially designated area; or
									(IV)the taking of
				plants without, or contrary to, required authorization;
									(ii)taken,
				transported, or exported without the payment of appropriate royalties, taxes,
				or stumpage fees required by any foreign law or by any law or regulation of any
				State; or
								(iii)exported or
				transshipped in violation of any limitation under any foreign law or by any law
				or regulation of any State; or
								;
				and
					(B)by adding at the
			 end the following:
					
						(f)Plant
				declarations
							(1)In
				generalEffective 180 days from the date of enactment of this
				subsection, it shall be unlawful for any person to import any plant unless the
				person files upon importation where clearance is requested a declaration that
				contains—
								(A)the scientific
				name of any plant (including the genus and species of the plant) contained in
				the importation;
								(B)a description
				of—
									(i)the value of the
				importation; and
									(ii)the quantity,
				including the unit of measure, of the plant; and
									(C)the name of the
				country from which the plant was taken.
								(2)Declaration
				relating to plant productsUntil the date on which the Secretary
				promulgates a regulation under paragraph (5), a declaration relating to a plant
				product shall—
								(A)in the case in
				which the species of plant used to produce the plant product that is the
				subject of the importation varies, and the species used to produce the plant
				product is unknown, contain the name of each species of plant that may have
				been used to produce the plant product; and
								(B)in the case in
				which the species of plant used to produce the plant product that is the
				subject of the importation is commonly taken from more than 1 country, and the
				country from which the plant was taken and used to produce the plant product is
				unknown, contain the name of each country from which the plant may have been
				taken.
								(3)ReviewNot
				later than 2 years after the date of enactment of this subsection, the
				Secretary shall review the implementation of each requirement described in
				paragraphs (1) and (2).
							(4)Report
								(A)In
				generalNot later than 180 days after the date on which the
				Secretary completes the review under paragraph (3), the Secretary shall submit
				to the appropriate committees of Congress a report containing—
									(i)an evaluation
				of—
										(I)the effectiveness
				of each type of information required under paragraphs (1) and (2) in assisting
				enforcement of section 3; and
										(II)the potential to
				harmonize each requirement described in paragraphs (1) and (2) with other
				applicable import regulations in existence as of the date of the report;
										(ii)recommendations
				for such legislation as the Secretary determines to be appropriate to assist in
				the identification of plants that are imported into the United States in
				violation of section 3; and
									(iii)an analysis of
				the effect of the provisions of subsection (a) and (f) on—
										(I)the cost of legal
				plant imports; and
										(II)the extent and
				methodology of illegal logging practices and trafficking.
										(B)Public
				participationIn conducting the review under paragraph (3), the
				Secretary shall provide public notice and an opportunity for comment.
								(5)Promulgation of
				regulationsNot later than 180 days after the date on which the
				Secretary completes the review under paragraph (3), the Secretary may
				promulgate regulations—
								(A)to limit the
				applicability of any requirement described in paragraph (2) to specific plant
				products; and
								(B)to make any other
				necessary modification to any requirement described in paragraph (2), as
				determined by the Secretary based on the review under paragraph
				(3).
								;
				and
				(3)in section
			 7(a)(1) (16 U.S.C. 3376(a)(1)), by striking section 4 and
			 inserting section 3(f), section 4,.
			
